Citation Nr: 9909670	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-31 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 RO rating decision that denied 
the veteran's claim of service connection for a lumbar spine 
disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he injured both the lumbar and 
dorsal areas of his spine in service in a lifting incident 
and that both disabilities should be service-connected.  In 
this regard, he asserts that his service medical records show 
complaints of low back pain.  He also asserts that he has had 
low back pain ever since.  In May 1998 the veteran's 
representative raised the possibility that the lumbar spine 
disability is secondary to the service-connected dorsal spine 
disability.

The veteran's service medical records show that in November 
1973 he complained of back pain in the upper thoracic region 
of his back.  Findings at that time showed that his muscles 
in the scapular area on the right were tensing and in slight 
spasm.  He was diagnosed as having slight muscle spasm.  He 
returned to the medical facility on two occasions in August 
1974 due to a "sore back." Impressions were given of muscle 
strain.  

In June 1975 the veteran was seen at a medical facility for 
"back pain."  An impression was given of muscle strain 
lower back.  

At a VA examination in October 1975, the veteran "very 
specifically" described the location of his pain as being in 
the mid back area.  He also "[v]ery specifically ...state[d] 
the pain [was] never in any other area or [did] not go 
anywhere.  He ha[d] had no low back pain and no pain in 
either lower extremity."

At a VA examination in January 1983, the veteran complained 
of lower back pain with radiation.  He was diagnosed as 
having residuals of back strain with recurrent low back pain 
with left sciatic nerve radiation.  He was subsequently 
diagnosed as having chronic low back pain at a VA examination 
in November 1995.

The veteran's claim of service connection for a lumbar spine 
disability is well grounded in light of his complaints of low 
back pain in service, his assertion of having low back pain 
ever since, and the postservice diagnoses of residuals of 
back strain with recurrent low back pain with left sciatic 
nerve radiation, and chronic low back pain.  Caluza v Brown, 
7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 488 
(1997).  

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist the 
veteran with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  Such a duty in this case requires additional 
medical development.  In this regard, there is no indication 
from the record that the VA examiners who conducted the 1983 
and 1995 examinations had the benefit of the veteran's claims 
file when they performed the examinations.  The U.S. Court of 
Appeals for Veterans Claims (formally the U.S. Court of 
Veterans Appeals) held that the "fulfillment of the 
statutory duty to assist here includes the conduct of a 
thorough and contemporaneous medical examination which takes 
into account the record of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Suttmann v. Brown, 5 Vet. App. 127 (1993).  
Accordingly, the veteran should be afforded an orthopedic 
examination whereby the examiner has the benefit of reviewing 
the veteran's claims file prior to the examination.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the etiology of his lumbar 
spine disability.  The examiner should be 
asked to review the evidence contained in 
the claims file, including the service 
medical records and a copy of this 
REMAND, examine the veteran, and respond 
to each of the following items:

a.  State as precisely as possible 
the diagnoses of all low back disorders 
the veteran currently has.

b.  For each diagnosis listed in 
"a," above,  state as precisely as 
possible the time of onset of the 
disorder and give a medical opinion as to 
whether the disorder is etiologically 
realted to a diseease or injury the 
veteran had in service.

c.  For each diagnosis listed in 
"a," above, state a medical opinion as 
to whether the disorder was caused by the 
veteran's service-connected dorsal back 
strain with arthritis of dorsal spine.

d.  For each diagnosis listed in 
"a," above, state a medical opinion as 
to whether the disorder increased in 
severity as a result of the veteran's 
service-connected dorsal back strain with 
arthritis of dorsal spine.  

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

2.  The RO should then adjudicate the 
claim of service connection for a lumbar 
spine disability, including on a 
secondary basis.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


